Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Terminal Disclaimer filed with the amendment on 10/13/2021:
Claims 1-20 have been examined.
Claim 1 has been amended by Applicant.
Claims 1-20 have been allowed.
	
Response to Amendment
1.	 Applicant's amendments to claim 1 with corrected typographical error has been acknowledged and considered. 
Double Patenting
1.	 Applicant's Terminal Disclaimer filed on 10/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No.: 10670422B2 has overcome the nonstatutory double patenting rejections to claims 1-20 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance:
In performing initial search and additional search, in response to the Terminal Disclaimer filed with the amendment on 10/13/2021, the examiner was able to find the closest prior art of record, which is Tseng (Pub. No.: US 2013/0166197A1) taken either individually or in combination with other prior art of Ettinger (Pub. No.: US 2008/0262717A1) and Tamir (Pub. No.: US 2015/0058157A1), who describe a method that includes: providing a map database; providing a landmark database; providing at least one user-specific landmark type; determining navigation instructions based on the map database, the landmark database,  and the at least one user-specific landmark type; and outputting the determined navigation instructions; and Epshtein (Pub. No.: US 2010/0250126A 1) taken either individually or in combination with other prior art of Mattila (Pub. No.: US 2015/0206343A1), Tanaka (Pub. No.: US 2007/0233380A1), Savoye (Pub. No.: US 2017/0337585A1), Mizuno (US Pat. No.: 9464914B1), Suomela (Pub. No.: US 2006/0069503A1), Grace 
In regards to claims 1-20, Tseng (Pub. No.: US 2013/0166197A1) and Epshtein (Pub. No.: US 201010250126A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
based on the trip data, identifying landmark information of a landmark; 
storing the identified landmark information in the data store in association with the driver; 
performing a usage phase using the association between the identified landmark information and the driver to provide directions to the driver, the usage phase comprising: 
receiving second trip location data comprising a second pickup location and a second destination location; 
receiving, from the driver, trip position data indicating a current location of the driver; 
identifying a route from the current location toward a trip location, the trip location comprising the second pickup location or the second destination location; 
responsive to the landmark being on the route and visible from a street location on the route;  
causing display of an indication of the landmark in a map user interface of the driver; and 
providing a tum direction to the driver that references the landmark.




CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662